Citation Nr: 1748756	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for residuals of a gunshot wound (GSW) of the left lower extremity.

3.  Entitlement to service connection for paraplegia of the left lower extremity.

4.  Entitlement to service connection for radiation poisoning.

5.  Entitlement to service connection for blood poisoning.

6.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty with the United States Army from November 1978 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2011 and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his substantive appeal dated February 2012, the Veteran requested a Board hearing, but withdrew that request in written correspondence submitted in February 2015.  The Board remanded this case in May 2015 for further development.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition (psychiatric disorder) was denied by the RO in August 1979 and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran; this rating action is the last final denial as to that issue on any basis before the present attempt to reopen the claim.

2.  Evidence received since the August 1979 rating decision is new, but does not raise a reasonable possibility of substantiating the Veteran's underlying claim of service connection for an acquired psychiatric disorder.

3.  The Veteran did not sustain a GSW to the left lower extremity during his military service.

4.  There is no evidence of record that the Veteran currently has paraplegia of the left lower extremity.

5.  There is no evidence of record that the Veteran currently has a chronic disability manifested by radiation poisoning.

6.  There is no evidence of record that the Veteran currently has a chronic disability manifested by blood poisoning.

7.  There is no evidence of record that the Veteran currently has a heart condition. 


CONCLUSIONS OF LAW

1.  The August 1979 rating decision that denied service connection for a nervous condition is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).

2.  The criteria for service connection for residuals of a GSW of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  The criteria for service connection for paraplegia of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  The criteria for service connection for radiation poisoning are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

5.  The criteria for service connection for blood poisoning are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

6.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in letters dated September 3, 2010 and May 4, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As discussed below, despite the Veteran's allegations to the contrary, there are no events in service to which an examiner could link the currently claimed GSW injury, paraplegia, radiation poisoning, blood poisoning, and heart condition.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

In addition, the Veteran has submitted no evidence other than his own lay statements showing current diagnoses for paraplegia, radiation poisoning, blood poisoning, and a heart condition.  Accordingly, the Board finds that no further development of these claims is required as there is no evidence indicating that he currently has such disorders.  Moreover, while the Veteran did sustain a GSW to the left lower extremity, there is no indication that this may be associated with his service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an August 1979, rating decision, the RO denied service connection for a nervous condition (acquired psychiatric disorder) on the basis that it existed prior to the Veteran's period of military service and was not shown to have been aggravated by military service.  This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However new and material evidence has not been submitted since then.  The evidence of record at the time consists of service treatment records which include Medical Board Proceedings in February 1979, which show the Veteran's psychiatric admission for unusual behavior combined with abnormal mental status examination.  He was subsequently found medically unfit for duty due to severe manic depressive disease, circular type that existed prior to service and was not aggravated by service.  The Veteran was discharged from service shortly thereafter in March 1979.

Since the August 1979 rating decision, newly-received evidence includes VA and private outpatient clinical records dated from 1981 to 2015.  This evidence shows the Veteran received post-service evaluation and treatment, for substance abuse, homelessness, and depression.  Unfortunately, these records, while new, are not material for purposes of reopening the claim in that they only confirm the Veteran has a psychiatric disorder and continues to receive treatment for it.  They do not offer any probative evidence of a nexus to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  In other words the records do not provide any new information pertinent to the question of whether the Veteran's preexisting manic depressive disorder was aggravated during his brief period of military service.

To the extent that the Veteran has offered lay evidence in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions that were advanced and addressed by the RO in August 1979, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, the newly received evidence does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since August 1979 clearly does not reach that threshold.  Shade, 24 Vet. App. at 117. 

Because no new and material evidence has been received, the Veteran's claim is not reopened, and entitlement to service connection for a psychiatric disorder, claimed as depression remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III. Law and Analysis for Service Connection 

The Veteran is seeking service connection for GSW residuals of the left lower extremity, paraplegia of the left lower extremity, radiation poisoning, blood poisoning, and a heart condition.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection for blood poisoning, radiation poisoning a heart condition, GSW residuals of the left lower extremity, and paraplegia of the left lower extremity, which he asserts are directly related to his military service.  As best as the Board can discern, he claims that he sustained a gunshot wound injury in September 1982 that was fired from an "Army-issued" M-16 rifle and as a result was exposed to ionizing radiation and has since developed blood poisoning, paraplegia, and a heart condition as well.  Because there is similar medical history and evidence related to these claims, as well as similar disposition of the issues, the Board will address them in a common discussion.

Although the Veteran reports that he sustained a gunshot wound in service, there is no evidence in service treatment records to support this assertion.  Service records are also absent for any complaints, signs or symptoms suggestive of paraplegia, radiation poisoning, blood poisoning, or a heart condition.  

However post-service VA hospital records do show the Veteran was treated for a gunshot wound to the left foot in 1981, two years after he was separated from service.  Subsequently dated records show he was evaluated for left foot numbness in February 2004 and for left heel and hip pain in March 2008, but diagnoses pertaining to these complaints were not provided.  There are also no objective findings or confirmed diagnoses of paraplegia, radiation poisoning, blood poisoning, or a heart condition found in the Veteran's VA or private treatment records.

Based on this evidence, the Board finds that the weight of the probative evidence indicates that service connection for GSW residuals of the left lower extremity, paraplegia of the left lower extremity, radiation poisoning, blood poisoning, and a heart condition is not warranted.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show any identifiable pathology or actual evidence of current disorders.  

In this case, the primary impediment to a grant of service connection is the absence of medical evidence of current paraplegia, radiation poisoning, blood poisoning, and heart disorders.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

To the extent the Veteran may have disability as a result of the 1981 GSW to the left foot, the evidence submitted is very clear that the injury occurred after service and thus cannot support a relationship between any residual disability and service.  

Accordingly, the preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence having not been received, the claim for service connection for an acquired psychiatric disorder, diagnosed as depression is denied.

Service connection for residuals of a GSW of the left lower extremity is denied.

Service connection for paraplegia of the left lower extremity is denied.  

Service connection for radiation poisoning is denied.

Service connection for blood poisoning is denied.  

Service connection for a heart condition is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


